DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 11th , 2022 has been entered. Claims 1-4, 7, and 13-21 remain pending in the application. 
Response to Arguments
Applicant's arguments, regarding the 35 USC 103 rejections of Claims 1-4, 7, and 13-21 have been fully considered but are moot because the new ground of rejection does not rely on references as specifically challenged in the argument.
Regarding Applicant’s assertion that claims 1 and 21 in light of the amendments are allowable (Page 5,  Para 2; Page 5,  Para 3; Page 6, Para 3), the examiner points out that the argument is moot in view of US Patent 1993157 issued to Fullen, US Publication 2018/0279774 by Delta. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 13, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0096821 by McKaba (Here forth “McKaba”) in view of US Patent 1993157 issued to Fullen (Here forth “Fullen”), US Publication 2018/0279774 by Delta (Here forth “Delta”), US Patent 9101187 issued to Zheng (Here forth “Zheng”), US Publication US2018/0263345 by Meersschaert (Here forth “Meersschaert”), and US Publication 2018/0035774 issued to Pelatti ( Here forth “Pelatti”).
Regarding claim 1, McKaba discloses: A collapsible foldable storage package (10) comprising: 
an outer body (Fig A) with a top cover (Fig A) and a bottom (Fig A, the bottom end of outer body); 
said outer body (Fig A) is connected to said top cover (Fig A) with a top cover zipper (Fig A); 
said outer body has a [Not taught: front opening], a top, left side, a right side, a front side and a back side; 
a plurality of dividers partition shelfs (Fig A) between said top cover (Fig A)  and said bottom cover (Fig A) connected with said left side (Fig A), right side (Fig A) and said back side (Fig A) whereby said left side (Fig A), right side (Fig A) and said back side (Fig A) fold to increase and decrease a space (Abstract lines 5-6, shelves are collapsible)  between each of said plurality of dividers (Fig A);
said outer body (Fig A) has [Not taught: a pair of straps that are connected at a first side to said front side of said outer body and at a second side to said back side of said outer body with independent strap slides on each pair of straps]; 
said at least one lower pants rod that folds into and out of said outer body and said at least one lower pants rod is filled with a semi-rigid material to allow said pants rod to flex around items] in said outer body (Fig A);
[Not taught: each of said strap slides having a top pivot connected to a pivoting hook wherein each of said strap slides configured to slide along each respective said strap wherein each of said strap slide is are configured to center on their respective strap to suspend said collapsible foldable storage package on a closet rod and are configured Appl. No. 16/703,736Page 6 of 11Amendment dated 11/16/2021Reply to Office action Dated Oct 18, 2021to slid on said respective strap to hang said collapsible foldable storage package] on a door (Para 17 lines 3-4) [Not taught: equally on said front side and said back side] of said outer body (Fig A) [Not taught: by rotating said hook on each of said strap slide], and
said front opening is formed when the foldable hanging bag is unfolded (Fig A).

    PNG
    media_image1.png
    342
    622
    media_image1.png
    Greyscale

Fig A- Examiner annotated Fig 1 of McKaba
McKaba discloses hooks (Fig A). But McKaba does not expressly disclose slidable and pivotable hooks.
 Fullen disclose a similar apparatus capable of holding item and includes a pair of straps (Fig 2, Straps 19) that are connected at a first side to said front side of said outer body and at a second side to said back side of said outer body with independent strap slides on each pair of straps (Fig 2, the adjustable straps have hooks that can slide via strap slides at the ends of the hooks to adjust to the length of the straps); wherein each of said strap slides configured to slide along each respective said strap wherein each of said strap slide is are configured to center on their respective strap (Fig 2, the adjustable straps have hooks that can slide via strap slides to adjust to the length of the straps) to suspend said collapsible foldable storage package (Fig 2, the straps suspend the apparatus and hold it up) and are configured Appl. No. 16/703,736Page 6 of 11Amendment dated 11/16/2021Reply to Office action Dated Oct 18, 2021to slide on said respective strap to hang said collapsible foldable storage package (Fig 2, the straps suspends the apparatus and hold it up and the hooks attached to the strap slide on the strap when it is adjusted).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba, and Fullen before them, when the application was filed, to have modified the bag of McKaba to include adjustable straps and the concept of the hooks having a sliding top portion that can slide along the strap, as taught by Fullen, to advantageously allow for the adjusting of the length of the straps to secure the apparatus depending on where it is placed.
But McKaba as modified does not expressly disclose that the hook pivots. 
Delta discloses a similar hanging organizer wherein each of said strap slides having a top pivot connected to a pivoting hook (Fig 2, Para 33 lines 6-8, the hook can pivot); wherein storage package can be hung by rotating said hook on each of said strap slide (Fig 2, Para 33 lines 6-8, the hook can be pivoted).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified McKaba, and Delta before them, when the application was filed, to have modified the modified bag of McKaba to include the concept of the hooks being pivotable, as taught by Delta, to advantageously be able to change the direction in which the hanging organizer is hung.
McKaba as modified does not expressly disclose the organizer can be hung on a closet rod.
Zheng discloses a similar hanging organizer wherein said collapsible foldable storage package can be hung on a closet rod (Column 1 line 10); and are configured Appl. No. 16/703,736Page 6 of 11Amendment dated 11/16/2021Reply to Office action Dated Oct 18, 2021 to hang said collapsible foldable storage package (Fig B) equally on said front side and said back side (Fig B).

    PNG
    media_image2.png
    511
    397
    media_image2.png
    Greyscale

Fig B- Examiner annotated Fig 3 of Zheng
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified McKaba, and Zheng before them, when the application was filed, to have modified the modified bag of McKaba to have the concept of having the straps centered on the equidistant from the front and back side, as taught by Zheng, to advantageously center the organizer so that it can be hung from the front or back side depending on the users’ preference.
McKaba as modified does not expressly disclose said outer body has a front opening. Meersschaert discloses a similar bag with said outer body has a front opening (Fig C), a top (Fig C), left side (Fig C), a right side (Fig C), a front side (Fig C)and a back side (Fig C); said front opening (Fig C) is formed when the foldable hanging bag is unfolded.

    PNG
    media_image3.png
    408
    550
    media_image3.png
    Greyscale

Fig C-Examiner Annotated Fig 3 of Meersschaert

It would have been obvious to a person having ordinary skill in the art having the teachings of the modified McKaba and Meersschaert before them, when the application was filed, to have modified the modified bag of McKaba to have a front opening, as taught by Meersschaert, to advantageously  include a front opening that forms additional storage pocket or compartment to advantageously store items.
But McKaba as modified does not expressly disclose a pant hanger. 
Pelatti discloses a similar bag where said outer body has at least one lower pants rods that folds into and out of said outer body (Fig 1, a pant rod can be seen attached to the inner portion of the outer bag against one of walls of the body that can be pulled out of the outer bag and folded back in) and said at least one lower pants rod is filled with a semi-rigid material to allow said pants rod to flex around items (Para 17, the rod is made out of a metal which has some degree of rigidity making it semi rigid; as all materials have a certain degree of elasticity, it is flexible to a degree to flex around items).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above, and Pelatti before them, when the application was filed, to have modified the modified bag of McKaba to include a lower pant rods attached to a location on the interior of the interior body that is in a location where it will not interfere with a majority of the space available within the bag, as taught by Pelatti, to have pant rods that can hold items, such as pants, in a hanging position for easy access and use by the use.
Regarding claim 3, McKaba further discloses: wherein said collapsible folding storage package further includes at least one layer of horizontal baffle(s) (Fig A, the baffles are the divider partitions that help to form the compartments).
Regarding claim 4, McKaba further discloses: wherein said collapsible folding storage package further includes at least one hanging bag (Fig A) with at least one storage bag (Fig A).
Regarding claim 7, McKaba further discloses: wherein a bottom includes a zipper (Fig A) that allows a bottom cover to open (Para 23 lines 11-12).
Regarding claim 13, McKaba further discloses: wherein said outer body (Figure A) is configured with a zippered flap (Fig A) that is configured to enclose said plurality of dividers partition shelfs (Fig A) within said outer body (Fig A).
Regarding claim 18, McKaba as modified above does not expressly disclose the package including at least one handle.
 Meersschaert discloses a similar bag wherein said collapsible foldable storage package further includes at least one handle (Fig C) on at least one side (Fig C, handle is on front side).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified McKaba and Meersschaert, when the application was filed, to have modified the modified bag of McKaba to include a handle, as taught by Meersschaert, to have a handle that advantageously allows the user a way to hold and transport the foldable storage bag.
Regarding claim 19, McKaba as modified above does not expressly disclose a collapsible foldable storage package that includes a plurality of zippers. 
Meersschaert discloses a similar bag: wherein said collapsible foldable storage package includes a plurality of zippers (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Meersschaert, when the application was filed, to have modified the modified bag of McKaba to include a plurality of zippers, as taught by Meersschaert, to include a plurality of zippers to releasably secure the cover of the storage bag to the outer body and releasably secure the front opening to prevent contents from falling out during transport.
Regarding claim 20, McKaba as modified above does not expressly disclose at least one of said plurality of zippers has a zipper pull. 
Meersschaert discloses a similar bag wherein at least one of said plurality of zippers (Fig C) has a zipper pull (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Meersschaert, when the application was filed, to have modified the modified bag of McKaba to include a zipper pull, as taught by Meersschaert, to advantageously include a plurality of zippers to releasably secure the cover of the storage bag to the outer body and releasably secure the front opening to prevent contents from falling out during transport, and zipper pulls to make the opening and closing of the zippers convenient.
Regarding claim 21, McKaba as modified includes all of the limitations including wherein each hook is configured to rotate on said strap slide or rotate on said strap slide to a desired orientation for placement on said closet rod or over said door (See detailed description of the rejection of claim 1).
McKaba as modified above does not expressly disclose that the hooks can rotate flat for storage or desired orientation. 
Zheng further discloses wherein each said hook is configured to rotate flat against their respective strap for storage (Fig 2, the hooks lay flat against the respective straps).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Zheng, when the application was filed, to have modified the modified bag of McKaba to include a hook that could rotate flat against the strap, as taught by Zheng, for storage and placement to advantageously be able to store the bag when not in use.

Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKaba, Fullen, Delta, Zheng, Meersschaert, and Pelatti in further view of US Publication 2015/0150348 by Wax (Here forth “Wax”).
Regarding claim 2, McKaba as modified above does not expressly disclose: a collapsible folding storage package that further includes least a pair of front and rear buckles that are length adjustable. 
Wax discloses a similar bag wherein said collapsible folding storage package further includes least a pair of front and rear buckles (28, 31, 33) that are length adjustable (Para 24 lines 13-17).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Wax, when the application was filed, to have modified the modified bag of McKaba to include a pair of front and rear buckles that are length adjustable, as taught by Wax, to secure the hanging bag within the storage bag when the storage bag needs to be transported.

Regarding claim 14, McKaba as modified above does not expressly disclose at least a pair of front and rear buckles are configured to retain said collapsible foldable storage package in a collapsed configuration. 
Wax discloses a similar bag wherein said least a pair of front and rear buckles (28, 31, and 33) are configured to retain said collapsible foldable storage package in a collapsed configuration.
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Wax, when the application was filed, to have modified the modified bag of McKaba include to include a pair of front and rear buckles that are length adjustable, as taught by Wax to secure the hanging bag within the collapsible foldable storage bag when in the collapsed configuration and the storage bag needs to be transported.
Regarding claim 15, McKaba as modified above does not expressly disclose at least a pair of front and rear buckles are length to secure clothing within said collapsible foldable storage package. 
Wax discloses a similar bag where at least a pair of front and rear buckles (28, 31, and 33) are length to secure clothing within said collapsible foldable storage package (buckles 31, 33 and straps 28 secure 22 over the items in 30 to secure items in compartment).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified above and Wax, when the application was filed, to have modified the modified bag of McKaba to include a pair of front and rear buckles that are length adjustable, as taught by Wax, to secure the hanging bag within the collapsible foldable storage bag when in the collapsed configuration and the storage bag needs to be transported.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKaba, Fullen, Delta, Zheng, Meersschaert, and Pelatti in further view of US Patent 6464098 issued to Henson (Here forth “Henson”).
Regarding claim 16, McKaba as modified above does not expressly disclose side or front pockets being included. 
Henson discloses a similar bag wherein the bag further includes at least one front pocket or at least one side pocket (15).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified and Henson, when the application was filed, to have modified the bag of McKaba to include pockets, as taught by Henson, to include pockets for organizing and storing other items (Column 2 lines 3-6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McKaba, Fullen, Delta, Zheng, Meersschaert, and Pelatti in further view of US Publication 20080083592 by Mangano (Here forth “Mangano”).
Regarding claim 17, McKaba as modified above does not expressly disclose the foldable storage package has a removable laundry section. 
Mangano a similar bag the bag further includes a removable laundry section (172, any drawer or bag that can hold clothes and is removable is a removable laundry section).
It would have been obvious to a person having ordinary skill in the art having the teachings of McKaba as modified and Mangano, when the application was filed, to have modified the bag of McKaba to include drawers within the compartments of the foldable storage bag, that is removable from the compartment, as taught by Mangano, to store clothes to allow for dirty clothes to be easily removed from the storage bag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2010/0276241 by Malone (Fig 1: straps and hooks).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday through Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733